Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is directed to determining a plurality of reference mode indices for performing intra prediction on a current block, and using a prediction mode selected from a first candidate list responsive to a difference between two of the plurality of reference mode indices being two, and using a prediction mode selected from a second candidate list responsive to the difference being greater than two.  
The closest prior art, Moon, discloses selecting a set of possible intra prediction modes for a current block from among intra prediction modes encoded for adjacent blocks to the current block ().  Moon further discloses in an embodiment defining a difference_angle term, which is a difference in the prediction angle between two intra prediction mode candidates for adjacent lines within the current block (fig. 8, [0125]-[0126]), and which difference is limited to {-2, -1, 1, 2}.  When the difference_angle term is equal to 2, two intra prediction modes are selected whose difference is equal to 2 are selected as intra prediction modes for a current block.  Thus Moon discloses: “selecting, according to the prediction index, a prediction mode based on a first candidate list when the difference between the plurality of reference mode indices is equal to two;”
Moon however does not disclose: “selecting, according to the prediction index, the prediction mode based on a second candidate list different from the first candidate list when the difference between the plurality of reference mode indices is greater than two:”, because Moon only discloses that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE M LOTFI/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425